Exhibit 10.33

 

ADVANCED POWER TECHNOLOGY, INC.

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION

 

 

Cash Compensation

 

Directors who are not employees of Advanced Power Technology, Inc. are paid cash
compensation as follows:

 

Fee Type

 

Role

 

Compensation

 

Annual Retainer

 

Board Member

 

$

10,000

 

Board Meeting Attendance

 

Board Member

 

$

1,000

 

Committee Meeting Attendance

 

Audit Committee Chair

 

$

1,500

 

Committee Meeting Attendance

 

Audit Committee Member

 

$

1,000

 

Committee Meeting Attendance

 

Compensation Committee Chair

 

$

750

 

Committee Meeting Attendance

 

Compensation Committee Member

 

$

500

 

Committee Meeting Attendance

 

Nominating Committee Chair

 

$

750

 

Committee Meeting Attendance

 

Nominating Committee Member

 

$

500

 

 

Directors are reimbursed for reasonable expenses incurred for board and
committee meeting attendance.

 

Stock Compensation

 

Non-employee directors participate in Advanced Power Technology, Inc.’s 1995
Stock Option Plan and the 2005 Equity Incentive Plan.  Non-employee directors
receive options to purchase Advanced Power Technology, Inc.’s common stock as
follows:

 

Type of Grant

 

Date of Grant

 

Number of Shares

 

Exercise Price

 

Vesting Schedule(1)

 

Initial Option
Grant

 

Date of initial
election to board

 

20,000

 

Fair market value
of common stock
on date of grant

 

50% per year

 

Annual Board
Member Grant

 

August 1st of
each year

 

5,000

 

Fair market value
of common stock
on date of grant

 

50% per year

 

Annual
Committee
Member Grant

 

August 1st of
each year

 

2,000

 

Fair market value
of common stock
on date of grant

 

50% per year

 

--------------------------------------------------------------------------------

(1)  Options granted expire upon the earlier of a) 90 days after the optionee
ceases to be a director of Advanced Power Technology, Inc. or b) 10 years from
the date of grant.

 

--------------------------------------------------------------------------------